PER CURIAM.
This appeal is from an order entered prior to a final judgment of dissolution providing that the parties’ minor child would attend his first year of high school at an out-of-state private school. We reject Appellant’s assertion that the order is one for relocation under section 61.13001, Florida Statutes (2012), and hold that it is merely an order regarding an educational decision for the child. We find support in the trial court’s own statement that its ruling was limited to what school the child would attend for his freshman year of high school. See Young v. Hector, 833 So.2d 793, 794 (Fla. 3d DCA 2002) (holding that a court’s decision to allow a child to attend an out-of-state boarding school was not a relocation, but an educational decision). Thus, the order is not one of the appeal-able non-final orders found in Florida Rule of Appellate Procedure 9.130(a)(3), and is not otherwise appealable. Nor do we find a writ of certiorari to be appropriate were we to treat this appeal as a petition for one. Therefore, we dismiss this appeal for lack of jurisdiction.

Dismissed.

DAMOORGIAN, C.J., MAY and FORST, JJ., concur.